--------------------------------------------------------------------------------

 
Exhibit 10.52
 
ESCROW AGREEMENT
 


 
by and among
 


 
BPO Management Services, Inc.,
 
Everett Huntoon and Howard Andrews
 
and
 


 
U.S. Bank National Association
 


 
Dated as of October 10, 2007
 


--------------------------------------------------------------------------------





 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is dated as of the 10th day of October,
2007, by and among BPO Management Services, Inc., a Delaware corporation (the
“Buyer”), Mr. Everett Huntoon and Mr. Howard Andrews (together, the “Sellers”)
and U.S. Bank National Association, a national banking association (the “Escrow
Agent”), as escrow agent.  The Buyer and the Sellers are sometimes referred to
herein, collectively, as the “Interested Parties.”  Capitalized terms used but
not defined herein shall have the meanings set forth in the Purchase Agreement
(as defined below).
 
WHEREAS, the Buyer is purchasing from the Sellers 100% of the shares of issued
stock of Blue Hill Data Services, Inc., a Delaware corporation (the “Company”),
pursuant to a Stock Purchase Agreement dated as of the date hereof, between the
Sellers and the Buyer (the “Purchase Agreement”);
 
AND WHEREAS the Purchase Agreement provides that, in order to secure the Buyer’s
obligation to pay an installment of the Purchase Price thereunder in the amount
of $1,000,000, the Buyer will execute a promissory note and an associated
confession of judgment (the “Confession of Judgment”) and provides that, if the
Buyer fails to pay such installment of the Purchase Price when due, then the
Sellers will be entitled to enforce the promissory note and the Confession of
Judgment unless and to the extent that the Buyer has claimed indemnification
from the Sellers pursuant to the Purchase Agreement;
 
AND WHEREAS the Purchase Agreement provides that, if the Buyer is claiming
indemnification from the Sellers pursuant to the Purchase Agreement, the Buyer
shall deposit the amount of such indemnity claim (including costs and attorney’s
fees and disbursements) in escrow pending final resolution of such indemnity
claim;
 
AND WHEREAS, the Sellers and Buyer wish to engage the Escrow Agent to act, and
the Escrow Agent is willing to act, as escrow agent hereunder and, in that
capacity, to hold the Confession of Judgment and to hold, administer and
distribute the claimed indemnity amounts (if any) deposited in escrow hereunder
in accordance with, and subject to, the terms of this Agreement;
 
NOW THEREFORE, for valuable consideration, the receipt whereof is hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.                                Deposit of Document.
 
Upon signing of the Purchase Agreement and this Agreement, the Buyer and the
Sellers shall deposit the Confession of Judgment with the Escrow Agent by
jointly depositing the same in a Federal Express deposit box wrapped in a
properly addressed Federal Express envelope, (with delivery confirmation by
e-mail to the following e-mail addresses requested emirsky@mirskyblock.com and
dwest@airdberlis.com), to be held and released in accordance with the terms
hereof.  On the date the Escrow Agent receives the Confession of Judgment, the
Escrow Agent will provide a written confirmation of its receipt to the Buyer and
the Sellers.
 

-2 -

--------------------------------------------------------------------------------





 
Section 2.
 Deposit of Escrow Funds.

 
(a)    If and when the Buyer gives a Claim Notice to the Sellers pursuant to the
Purchase Agreement, the Buyer will simultaneously deliver a copy of such Claim
Notice to the Escrow Agent.
 
(b)    For purposes hereof, an “Indemnity Claim Amount” means the Buyer’s good
faith estimate of the amount of damages to which it is entitled pursuant to a
Claim Notice given under the Purchase Agreement.
 
(c)    If the Buyer gives a copy of a Claim Notice and pays the associated
Indemnity Claim Amount to the Escrow Agent hereunder, (such Indemnity Claim
Amount, together with any investment income or proceeds received by the Escrow
Agent from the investment thereof from time to time being collectively called
the “Escrow Funds”), then the Escrow Agent agrees to hold the Escrow Funds in an
account established with the Escrow Agent (the “Escrow Account”), and to
administer the Escrow Funds in accordance with the terms of this Agreement.  On
the date the Escrow Agent receives a Claim Notice and an Indemnity Claim Amount,
the Escrow Agent will provide a written confirmation of its receipt to the Buyer
and the Sellers.
 
Section 3.
Release from Escrow.

 
(a)           The dollar amount of the Confession of Judgment initially shall be
blank.  The Escrow Agent is hereby irrevocably authorized and irrevocably
directed by the parties hereto to complete the Confession of Judgment in the
amount of ONE MILLION DOLLARS ($1,000,000.00) less any Indemnity Claim Amount,
notice of which is received by the Escrow Agent prior to January 1, 2009.
 
(b)           If, at any time after January 1, 2009 the Escrow Agent receives a
notice from the Sellers (a “Delivery Notice”) in the form attached hereto as
Exhibit A, and if, prior to that time:
 
    (i)            the Escrow Agent has not received a Claim Notice and an
Indemnity Claim Amount from the Buyer, then the Escrow Agent shall immediately
provide a copy of the Delivery Notice to the Buyer (with copies to Buyer’s
counsel as provided in section 14 hereof) and, within ten (10) Business Days
after it receives such Delivery Notice, the Escrow Agent shall deliver the
Confession of Judgment to the Sellers completed in the amount of ONE MILLION
DOLLARS ($1,000,000.00); or
 
    (ii)           the Escrow Agent has previously received a copy of a Claim
Notice and Indemnity Claim Amount from the Buyer, then the Escrow Agent shall
complete the Confession of Judgment by filling in the amount of the confession,
which shall be ONE MILLION DOLLARS ($1,000,000.00) less the amount of the
Indemnity Claim, and promptly deliver the Confession of Judgment, as so
completed, to Sellers’ attorney at the address listed in section 14 hereof (and
will send a copy of the completed Confession of Judgment to the Buyer and the
Buyer’s counsel).
 

-3 -

--------------------------------------------------------------------------------



(c)    If, at any time, the Escrow Agent receives a written notice jointly
executed by the Sellers and the Buyer (a “Release Notice”) in the form attached
hereto as Exhibit B, then the Escrow Agent will immediately deliver the
Confession of Judgment to the Buyer.
 
(d)           If the Escrow Agent receives a copy of a Claim Notice and an
Indemnity Claim Amount from the Buyer pursuant to Section 2 hereof, then the
Escrow Agent will hold the Escrow Funds until it receives either:
 
    (i)           a written notice jointly executed by the Buyer and the Sellers
advising that the particular indemnity claim has been resolved and jointly
instructing the Escrow Agent as to the distribution of the Escrow Funds or any
portion thereof, or
 
    (ii)           a notice from the Buyer or the Sellers in the form attached
hereto as Exhibit C (a “Resolution Notice”) certifying that the matter referred
to in the particular Claim Notice has been determined by arbitration pursuant to
the rules of the American Arbitration Association as provided by the Purchase
Agreement.
 
Upon receipt of such joint written notice from the Sellers and the Buyer or such
Resolution Notice, the Escrow Agent shall make payment from the Escrow Funds in
accordance therewith within two (2) Business Days of receipt thereof.
 
(e)                      For purposes of this Agreement, “Business Day” shall
mean any day other than a Saturday or Sunday or a day on which national banking
institutions in the City of Los Angeles, or the City of New York are authorized
or obligated by law or executive order to be closed.
 
Section 4.
Investment of Funds.

 
(a)                      The Escrow Agent shall invest any Escrow Funds in the
Escrow Agent’s Insured Money Market Account (“IMMA”) or, if directed by
Buyer,  in short term United States Treasury bills.  The Escrow Funds shall be
held and, if registrable, shall be registered in the name of the Escrow Agent
under “Escrow Agreement dated as of October 10, 2007 by and among BPO Management
Services, Inc., Everett Huntoon and Howard Andrews and U.S. Bank National
Association, as escrow agent.”
 
(b)           All earnings received from the investment of the original
principal amount of the Escrow Funds shall be credited in proportion to and
belong to the Interested Party or Parties to whom the Escrow Funds are paid
pursuant to Section 3 hereof.  The Escrow Agent shall have no liability for any
investment losses, including without limitation any market loss on any
investment liquidated prior to maturity in order to make a payment required
hereunder.
 
(c)                      The Interested Parties agree that, for tax reporting
purposes, all interest and other income earned from the investment of the Escrow
Funds in any tax year shall be reported by the Interested Party or Parties to
whom the earnings are paid pursuant to Section 3 hereof.
 
(d)           The Interested Parties agree to provide the Escrow Agent with a
certified tax identification or social security numbers, as the case may be, by
signing and returning a
 

-4 -

--------------------------------------------------------------------------------



Form W-9 (or Form W-8 BEN, in case of non-U.S. persons) to the Escrow Agent upon
the execution and delivery of this Agreement.  Each of the Interested Parties
understands that, in the event its tax identification numbers are not certified
to the Escrow Agent, the Internal Revenue Code, as amended from time to time,
may require withholding of a portion of any interest or other income earned on
the investment from the Escrow Funds.  The Interested Parties agree to instruct
the Escrow Agent in writing with respect to the Escrow Agent’s responsibility
for withholding and other taxes, assessments or other governmental charges, and
to instruct the Escrow Agent with respect to any certifications and governmental
reporting that may be required under any laws or regulations that may be
applicable in connection with its acting as Escrow Agent under this Agreement.
 


 
(e)                      The Escrow Agent shall deliver prompt monthly account
statements to the Sellers and the Buyer with respect to the balance of the
Escrow Funds and all transactions with respect thereto.  The Escrow Agent shall
respond promptly to provide information regarding the Escrow Funds, upon the
reasonable request of the Sellers or the Buyer.
 
Section 5.
Concerning the Escrow Agent.

 
(a)                      Each Interested Party acknowledges and agrees that the
Escrow Agent (i) shall not be responsible for any of the agreements referred to
or described herein (including, without limitation the Purchase Agreement), or
for determining or compelling compliance therewith, and shall not otherwise be
bound thereby, (ii) shall be obligated only for the performance of such duties
as are expressly and specifically set forth in this Agreement on its part to be
performed, each of which is ministerial (and shall not be construed to be
fiduciary) in nature, and no implied duties or obligations of any kind shall be
read into this Agreement against or on the part of the Escrow Agent, (iii) shall
not be obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with acceptable indemnification, (iv) may rely on and shall
be protected in acting or refraining from acting upon any written notice,
instruction (including, without limitation, wire transfer instructions, whether
incorporated herein or provided in a separate written instruction), instrument,
statement, certificate, request or other document furnished to it hereunder and
believed by it in good faith to be genuine and to have been signed or presented
by the proper person, and shall have no responsibility or duty to make inquiry
as to or to determine the genuineness, accuracy or validity thereof (or any
signature appearing thereon), or of the authority of the person signing or
presenting the same, and (v) may consult counsel satisfactory to it, including
in-house counsel, and the opinion or advice of such counsel in any instance
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the opinion or advice of such counsel.
 
(b)           The Escrow Agent shall not be liable to anyone for any action
taken or omitted to be taken by it hereunder except in the case of the Escrow
Agent’s gross negligence or willful misconduct in breach of the terms of this
Agreement.  In no event shall the Escrow Agent be liable for indirect, punitive,
special or consequential damage or loss (including but not limited to lost
profits) whatsoever, even if the Escrow Agent has been informed of the
likelihood of such loss or damage and regardless of the form of action, unless
due to the Escrow Agent’s willful misconduct or fraud.
 

-5 -

--------------------------------------------------------------------------------





 
(c)                      The Escrow Agent shall have no more or less
responsibility or liability on account of any action or omission of any
book-entry depository, securities intermediary or other subescrow agent employed
by the Escrow Agent than any such book-entry depository, securities intermediary
or other subescrow agent has to the Escrow Agent, except to the extent that such
action or omission of any book-entry depository, securities intermediary or
other subescrow agent was caused by the Escrow Agent’s own gross negligence or
willful misconduct in breach of this Agreement.
 
(d)           The Escrow Agent is hereby authorized, in making or disposing of
any investment permitted by this Agreement, to deal with itself (in its
individual capacity) or with any one or more of its affiliates, whether it or
such affiliate is acting as a subagent of the Escrow Agent or for any third
person or dealing as principal for its own account.
 
(e)                      Notwithstanding any term appearing in this Agreement to
the contrary, in no instance shall the Escrow Agent be required or obligated to
deliver the Confession Judgment or any Escrow Funds (together called the “Escrow
Property”) (or take other action that may be called for hereunder to be taken by
the Escrow Agent) sooner than (i) two (2) Business Days after it has received
the applicable documents required under this Agreement in good form, or
(ii) passage of the applicable time period or occurrence of the applicable
distribution date (or both (i) and (ii), as applicable under the terms of this
Agreement), as the case may be.
 
Section 6.
Compensation, Expense Reimbursement and Indemnification.

 
(a)                      The Buyer agrees to pay the Escrow Agent’s fees and
expenses hereunder in accordance with the fee schedule attached hereto as
Schedule 1 and made a part hereof, which may be subject to change hereafter by
the Escrow Agent on an annual basis.
 
(b)           The Buyer agrees to reimburse the Escrow Agent on demand for all
costs and expenses incurred in connection with the administration of this
Agreement or the escrow created hereby or the performance or observance of its
duties hereunder which are in excess of its compensation for normal services
hereunder, including without limitation, payment of any legal fees and expenses
incurred by the Escrow Agent in connection with resolution of any claim by any
party hereunder.
 
(c)                      The Buyer and Sellers agree to indemnify the Escrow
Agent (and its directors, officers and employees) and hold it (and such
directors, officers and employees) harmless from and against any loss,
liability, damage, cost and expense of any nature incurred by the Escrow Agent
arising out of or in connection with this Agreement or with the administration
of its duties hereunder, including but not limited to reasonable attorney’s fees
and other costs and expenses of defending or preparing to defend against any
claim of liability (collectively, “Losses”), unless and except to the extent
such Losses are caused by the Escrow Agent’s gross negligence, or willful
misconduct, and except that Buyer shall be solely responsible for escrow fees
and expenses charged by Escrow Agent under Schedule 1 hereunder.
 
(d)           The foregoing indemnification and agreement to hold harmless shall
survive the termination of this Agreement.
 

-6 -

--------------------------------------------------------------------------------





 
Section 7.
Termination.

 
This Agreement, and the escrow created hereunder, shall terminate upon the
release and/or distribution of all documents and amounts comprising the Escrow
Property, as provided herein, and the fulfillment of all of the Escrow Agent’s
obligations hereunder.
 
Section 8.
Tax Indemnification.

 
The Buyer agrees (i) to assume any and all obligations imposed now or hereafter
by any applicable tax law with respect to any payment or distribution of the
Escrow Funds to the Buyer, or performance of other activities under this
Agreement, (ii) to instruct the Escrow Agent in writing with respect to the
Escrow Agent’s responsibility for withholding and other taxes, assessments or
other governmental charges with respect to any payment or distribution of the
Escrow Funds to the Buyer, and to instruct the Escrow Agent with respect to any
certifications and governmental reporting that may be required under any laws or
regulations that may be applicable in connection with its acting as Escrow Agent
under this Agreement, by virtue of the Buyer’s status as an Interested Party,
and (iii) to indemnify and hold the Escrow Agent harmless from any liability or
obligation on account of taxes, assessments, additions for late payment,
interest, penalties, expenses and other governmental charges that may be
assessed or asserted against the Escrow Agent in connection with, on account of
or relating to the Escrow Funds, the management established hereby, any payment
or distribution of or from the Escrow Funds to the Buyer pursuant to the terms
hereof or other activities performed under the terms of this Agreement,
including without limitation any liability for the withholding or deduction of
(or the failure to withhold or deduct) the same, and any liability for failure
to obtain proper certifications or to report properly to governmental
authorities in connection with this Agreement, including costs and expenses
(including reasonable legal fees and expenses), interest and penalties.  The
Sellers agree (i) to assume any and all obligations imposed now or hereafter by
any applicable tax law with respect to any payment or distribution of the Escrow
Funds to the Sellers, (ii) to instruct the Escrow Agent in writing with respect
to the Escrow Agent’s responsibility for withholding and other taxes,
assessments or other governmental charges with respect to any payment or
distribution of the Escrow Funds to the Sellers, and to instruct the Escrow
Agent with respect to any certifications and governmental reporting that may be
required under any laws or regulations that may be applicable in connection with
its acting as Escrow Agent under this Agreement, by virtue of the Buyer’s status
as an Interested Party, and (iii) to indemnify and hold the Escrow Agent
harmless from any liability or obligation on account of taxes, assessments,
additions for late payment, interest, penalties, expenses and other governmental
charges that may be assessed or asserted against the Escrow Agent in connection
with, on account of or relating to the Escrow Funds, the management established
hereby, any payment or distribution of or from the Escrow Funds to the Sellers
pursuant to the terms hereof or other activities performed under the terms of
this Agreement, including without limitation any liability for the withholding
or deduction of (or the failure to withhold or deduct) the same, and any
liability for failure to obtain proper certifications or to report properly to
governmental authorities in connection with this Agreement, including costs and
expenses (including reasonable legal fees and expenses), interest and
penalties.  The indemnifications and agreements to hold harmless set forth in
this Section 8 shall survive the termination of this Agreement.
 

-7 -

--------------------------------------------------------------------------------





 
Section 9.
Resignation.

 
The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
thirty (30) days’ prior written notice of resignation to each of the Interested
Parties.  Prior to the effective date of the resignation as specified in such
notice, the Buyer will issue to the Escrow Agent a written instruction
authorizing redelivery of the Escrow Property to a bank or trust company that it
selects as successor to the Escrow Agent hereunder, which successor shall have
been approved in writing by the Sellers prior to such instruction by the Buyer,
such approval not to be unreasonably withheld or delayed.
 
Section 10.
Dispute Resolution.

 
(a)                      It is understood and agreed that, should any dispute
arise with respect to the delivery, ownership, right of possession, and/or
disposition of the Escrow Property, or should any claim be made upon the Escrow
Agent or the Escrow Property by a third party, the Escrow Agent upon receipt of
notice of such dispute or claim is authorized and shall be entitled (at its sole
option and election) to retain in its possession without liability to anyone,
all or any of the Escrow Property until such dispute shall have been settled by
(i) the mutual written agreement of the parties involved, (ii) an award by an
arbitrator in an arbitration conducted in accordance with the provisions of the
Purchase Agreement and after the time for the perfection of an appeal to such
award which shall have run, or (iii) by a final order, decree or judgment of a
court of competent jurisdiction in the United States of America, the time for
perfection of an appeal of such order, decree or judgment having expired.  The
Escrow Agent may, but shall be under no duty whatsoever to, institute or defend
any legal proceedings which relate to the Escrow Funds.
 
(b)           The parties agree that any dispute arising out of this Agreement
where the Escrow Agent is merely a stakeholder and no claim is asserted against
it, including any dispute as to the scope of this arbitration provision, which
the parties intend to be as broad and fully encompassing as possible, shall be
submitted to arbitration by a single arbitrator in accordance with the rules for
commercial arbitration then in effect of the American Arbitration Association,
including the optional rules, the Buyer and the Sellers to bear their own costs
and fees and disbursements of attorneys.
 
Section 11.
Governing Law; Submission to Jurisdiction.

 
This Agreement shall be governed by and construed in accordance with the law of
the State of California applicable to agreements made and to be performed
entirely within such State.  Solely for purposes of any actions, suits, or
proceedings to which the Escrow Agent is a party, each party hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
courts of the State of California or the courts of the United States of America
located in Los Angeles for any actions, suits, or proceedings arising out of or
relating to this Agreement (and the parties agree not to commence any action,
suit, or proceeding relating thereto except in such courts), and further agrees
that service of any process, summons, notice, or document by U.S. registered
mail to the respective addresses set forth above shall be effective service of
process for any action, suit, or proceeding brought against the parties in any
such court.  Solely for purposes of any actions, suits, or proceedings to which
the Escrow Agent is a party, each party hereby irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit, or proceeding
arising out of this Agreement, in the courts of the State of California or the
United States of America located in Los Angeles, and hereby further irrevocably
and unconditionally waives its right and agrees not to plead or claim in any
such court that any such action, suit, or proceeding brought in any such court
has been brought in an inconvenient forum.  For all actions, suits or
proceedings to which the Escrow Agent is not a party, the parties agree that
Section 10.8 of the Purchase Agreement shall govern court jurisdiction.
 

-8 -

--------------------------------------------------------------------------------





 
Section 12.
Waiver of Jury Trial.

 
TO THE EXTENT PERMITTED BY LAW, THE ESCROW AGENT AND THE INTERESTED PARTIES
HEREBY WAIVE A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING IN ANY ACTION OR
PROCEEDING BETWEEN THEM OR THEIR SUCCESSORS OR ASSIGNS, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF ITS PROVISIONS OR ANY NEGOTIATIONS IN CONNECTION
HEREWITH.
 
Section 13.
Force Majeure.

 
The Escrow Agent shall not be responsible for delays or failures in performance
resulting from acts beyond its control.  Such acts shall include but not be
limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes or other disasters.
 
Section 14.
Notices; Wiring Instructions.

 
(a)                      Notice Addresses.  Any notice permitted or required
hereunder shall be in writing, and shall be sent (i) by personal delivery,
overnight delivery by a recognized courier or delivery service, or (ii) mailed
by registered or certified mail, return receipt requested, postage prepaid, or
(iii) by confirmed telecopy accompanied by mailing of the original on the same
day by first class mail, postage prepaid, in each case the parties at their
address set forth below (or to such other address as any such party may
hereafter designate by written notice to the other parties).
 
If to Sellers:
 
Mr. Everett Huntoon
111 Orchard Road
Mt. Kisco, NY 10549
 
and
 


Mr. Howard Andrews
10 Quail Hollow Lane
West Nyack, NY 10994
 

-9 -

--------------------------------------------------------------------------------



with a copy to:


MIRSKY & BLOCK, PLLC
303 South Broadway
Suite 222
Tarrytown, NY 10591
914-332-4700
866-738-9412 eFax
 
Attention: Ellis R. Mirsky
 
If to Buyer:
 
BPO Management Services, Inc.
1290 N. Hancock, Suite 202
Anaheim, CA 92807
Attention: Chief Executive Officer
Tel. No.: (714) 974-2670
Fax No.:  (714) 974-4771


With a required copy to:
 
Cornman & Swartz
19800 MacArthur Blvd., Suite 820
Irvine, CA 92612
Attention: Jack T. Cornman
Tel. No.: (949) 224-1500
Fax No.:  (949) 224-1505


And a required copy to:


D.L. West
Aird & Berlis LLP
1800 – 181 Bay Street
Toronto, ON   M5J 2T9
Tel:  (416) 865-7737
Fax: (416) 863-1515


If to Escrow Agent:
 
U.S. Bank National Association
Corporate Trust Services
633 West Fifth Street, 24th Floor
Los Angeles, CA  90071
Attention:  Brad E. Scarbrough
Facsimile:  (213) 615-6197
Telephone:  (213) 615-6047

-10 -

--------------------------------------------------------------------------------





Notwithstanding the foregoing, notices addressed to the Escrow Agent shall be
effective only upon receipt.  Any notice to the Escrow Agent in the form of any
of the Exhibits to this Agreement which indicates that a copy thereof is to be
given to one or more of the Interested Parties must be given to such Interested
Party in the manner herein provided at the same time as such notice is given to
the Escrow Agent. If any notice or document is required to be delivered to the
Escrow Agent and any other person, the Escrow Agent may assume without inquiry
that each notice or document was received by such other person when it is
received by the Escrow Agent.
 
(b)           Wiring Instructions.  Any funds to be paid by the Escrow Agent to
the Sellers, or to the Buyer, or to be paid to the Escrow Agent hereunder, shall
be sent by wire transfer pursuant to such instruction as may have been given in
advance and in writing to or by the Sellers, the Buyer or the Escrow Agent, as
applicable.
 
If to the Sellers, then to:
 
Bank:   Union State Bank, 46 College Avenue, Nanuet, NY 10954
 
Routing Number: 021 905 977
 
Account Number: 475 735 161
 
Name on Account:              Mirsky & Block, PLLC Trust Account
 
303 South Broadway, Suite 222
 
Tarrytown, NY 10591
 
If to the Buyer, then to:
 
Bank:                                     Union Bank of California


Transit Number:                  122000496


Account Number:               4500154271


Swift ID:                               BOFCUS33MPK


Name on Account:             BPO Management Services, Inc
 
Section 15.
Miscellaneous.

 
(a)    Binding Effect; Successors.  This Agreement shall be binding upon the
respective parties hereto and their heirs, executors, successors and
assigns.  If the Escrow Agent consolidates, merges or converts into, or
transfers all or substantially all of its corporate trust business (including
the escrow contemplated by this Agreement) to, another corporation, the
successor corporation without any further act shall be the successor Escrow
Agent.
 
(b)           Modifications.  This Agreement may not be altered or modified
without the express written consent of the parties hereto.  No course of conduct
shall constitute a waiver of any of the terms and conditions of this Escrow
Agreement, unless such waiver is specified in writing, and then only to the
extent so specified.  A waiver of any of the terms and conditions of this Escrow
Agreement on one occasion shall not constitute a waiver of the other terms of
this Escrow Agreement, or of such terms and conditions on any other
occasion.  Notwithstanding any other provision hereof, consent to an alteration
or modification of this Agreement may not be signed by means of an e-mail
address.
 

-11 -

--------------------------------------------------------------------------------





 
(c)    Reproduction of Documents.  This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, and (b) certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, optical disk, micro-card, miniature photographic or
other similar process.  The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
 
(d)           Counterparts and Facsimile Execution.  This Escrow Agreement may
be executed in several counterparts, each of which shall be deemed to be one and
the same instrument.  The exchange of copies of this Agreement and of signature
pages by facsimile transmission shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.
 
 
(e)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
 
(f)           U.S.A. Patriot Act Compliance Information.  To help the U.S.
federal government fight the funding of terrorism and money laundering
activities, U.S. federal law requires all financial institutions to obtain,
verify and record information that identifies each person who opens an
account.  For a non-individual person such as a business entity, a charity, a
trust or other legal entity the Escrow Agent will ask for documentation to
verify its formation and existence as a legal entity.  The Escrow Agent may also
ask to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation.  Buyer and Sellers each agree to provide all such
information and documentation as to themselves as reasonably requested by Escrow
Agent to ensure compliance with U.S. federal law.
 

-12 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
10th day of October, 2007.


BPO Management Services, Inc.
 
 
By:      /James Cortens/                     
     Name: James Cortens
     Title:   President
 
 
ESCROW AGENT:
 
 
U.S. Bank National Association, as Escrow Agent
 
 
 
By:     /Brad Scarborough               
     Name: Brad E Scarborough
     Title:  Vice president
 
 
 



EVERETT HUNTOON, individually






         /Everett Huntoon/                  
Everett Huntoon






HOWARD ANDREWS, individually






        /Howard Andrews/                    
Howard Andrews


 



-13 -

--------------------------------------------------------------------------------





 
EXHIBIT A
 
DELIVERY NOTICE
 
To:
U.S. Bank National Association

 
With copy to:
BPO Management Services, Inc. and to Cornman & Swartz and Aird & Berlis LLP

 
 
This Notice is issued pursuant to that certain Escrow Agreement, dated as of
October 10, 2007 (the “Escrow Agreement”), by and among BPO Management Services,
Inc. (the “Buyer”), Everett Huntoon and Howard Andrews and U.S. Bank National
Association (the “Escrow Agent”).  Capitalized terms herein shall have the
meaning ascribed to them in the Escrow Agreement.
 
The undersigned hereby certify that: (i) the Buyer has failed to pay to the
undersigned all or a portion of  the deferred installment of the Purchase Price
under the Purchase Agreement, (ii) the undersigned have not received a Claim
Notice from the Buyer in respect to any claim for indemnification under the
Purchase Agreement, and (iii) the undersigned are entitled to enforce the
Confession of Judgment.
 
The undersigned hereby request that the Escrow Agent deliver the Confession of
Judgment to them pursuant to the Escrow Agreement.
 


 
DATED: ______________________
 


 


 

 
By:                                                          
                                                                       
Name:  Everett Huntoon
 
 
By:                                                          
Name:  Howard Andrews







--------------------------------------------------------------------------------



EXHIBIT B
 
RELEASE NOTICE
 


 
To:           U.S. Bank National Association
 
This Notice is issued pursuant to that certain Escrow Agreement (the “Escrow
Agreement”), dated as of October 10, 2007, by and among BPO Management Services,
Inc. (the “Buyer), Everett Huntoon and Howard Andrews and U.S. Bank National
Association.  Capitalized terms herein shall have the meaning ascribed to them
in the Escrow Agreement.
 
The undersigned hereby request that you deliver the Confession of Judgment being
held under the Escrow Agreement to the Buyer.
 


 
DATED: _______________________
 


 

 
By: _____________________________                                                     
Name:  Everett Huntoon
 
By:  ____________________________
Name:  Howard Andrews
 
BPO MANAGEMENT SERVICES INC.
By:   _____________________________
Name:





 

-15 -

--------------------------------------------------------------------------------



EXHIBIT C
 
RESOLUTION NOTICE
 
TO:           U.S. Bank National Association
 
With copy to: [insert name of Interested Party which is not giving this Notice]
 
This Notice is issued pursuant to that certain Escrow Agreement (the “Escrow
Agreement”), dated as of October 10, 2007, by and among BPO Management Services,
Inc., Everett Huntoon and Howard Andrews, and U.S. Bank National
Association.  Capitalized terms herein shall have the meaning ascribed to them
in the Escrow Agreement.
 
The undersigned hereby certifies that: (i) it has received an arbitration award
directing delivery of the Escrow Funds, (ii) a true and correct copy of the
award accompanies this certificate, and (iii) it is entitled to receive payment
from the Escrow Funds in the amount set forth below in accordance with Section 3
of the Escrow Agreement.
 
You are hereby instructed to deliver immediately $________ of the Escrow Funds
held by you to _____________ by wire transfer to the following account:
 
_________________________(Bank)
 
_________________________(Account)
 
_________________________(Routing Number)
 

 
By:  _________________________________
Name:
Title:


 
 
 
16